Citation Nr: 1443349	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-18 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as depression and anxiety due to a head injury in service.  

2.  Entitlement to service connection for a psychiatric disorder, claimed as depression and anxiety due to a head injury in service.  

3.  Entitlement to a rating in excess of 10 percent for dizziness and headaches, the residuals of a head injury.  

4.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO in March 2008 and December 2009.  

In October 2012, during the course of the appeal, the Veteran and his spouse testified at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the claims file, the Board finds that further development of the record is warranted with respect to the issues of entitlement to service connection for a psychiatric disorder; entitlement to an increased rating for the headaches and dizziness, the residuals of a head injury; and entitlement to a TDIU.  Accordingly, those issues are the addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in October 2005, the RO denied the Veteran's claim of entitlement to service connection for a psychiatric disorder, claimed as depression due to a head injury in service.  
2.  Evidence associated with the record since the RO's October 2005 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder, claimed as depression and anxiety due to a head injury in service.  


CONCLUSIONS OF LAW

1.  The RO's October 2005 rating decision, which denied the Veteran's claim of entitlement to service connection for a psychiatric disorder, claimed as depression, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder, claimed as depression and anxiety due to a head injury in service.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to assist the Veteran in the development of his claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that the VA has met that duty.

The Veteran's initial claim of entitlement to service connection for a psychiatric disorder was denied by the RO in October 2005.  The Veteran was notified of that decision, as well as his appellate rights.  However, he did not file a notice of disagreement with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2005).  

In June 2009, the Veteran filed an application to reopen his claim of entitlement to service connection for a psychiatric disorder.  The VA informed the Veteran of the basis for the prior denial and advised him of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in that denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VA also informed him of the evidence necessary to support the underlying service connection claim, including the evidence to be provided by the Veteran, and notice of the evidence the VA would attempt to obtain.  In addition, the VA set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  In response, the Veteran submitted a substantial amount of additional evidence.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will determine whether or not new and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder.  

Analysis

Service connection is warranted for a particular disability, when there is competent evidence of current disability (generally, a medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In October 2005, when the RO denied the Veteran's claim of service connection for a psychiatric disorder, the relevant evidence on file consisted of his service treatment and personnel records; records, dated from March 1997 through May 2005, reflecting his treatment by or in conjunction with the Orthopedic Associates of Corpus Christi; and records reflecting his VA treatment from March to June 2001.  They showed that in service in July 1974, the Veteran had been assaulted and sustained a head injury.  However, there were no complaints or clinical findings of any chronic, identifiable residual disability.  Therefore, service connection was denied, and as noted above, that decision became final.  

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's October 2005 decision includes a June 2009 report from C. L. B., M.D., suggesting that the Veteran had anxiety and depression arising from his 1974 head injury in the service.  This evidence is new because it has not previously been before the VA.  It is also material in that it tends to relate to an unestablished fact necessary to substantiate the claim.  That is, it suggests a nexus between the Veteran's current psychiatric disability and the inservice head injury.  It is neither cumulative nor redundant of the evidence of record in October 2005 and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder.  Therefore, it is sufficient to reopen the claim.  To that extent, the appeal is granted.


ORDER

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for a psychiatric disorder is granted and the appeal is allowed to this extent only.


REMAND

Service connection has been established for the residuals of the Veteran's 1974 head injury in the service.  However, those residuals consist only of headaches and dizziness.  They do not include a psychiatric disorder.  

In light of the reopening of his claim, the VA may proceed to evaluate the merits of the Veteran's claim of entitlement to service connection for a psychiatric disorder.  Elkins.  It would be premature for the Board to do so prior to the RO; as such action could result in prejudice to the Veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92.  

Other further development is required and the case is remanded to the RO as the AOJ for the following actions:  

1.  The AOJ must notify the Veteran of the VA's duties to notify and assist him in the development of his claim of entitlement to a TDIU.  

2.  The AOJ must contact the Corpus Christi Army Deport DIRECTLY and request copies of the Veteran's employment records from 1981 through 1999.  THE REQUEST MUST INCLUDE, BUT IS NOT LIMITED TO, employment applications, medical records and the reports of any pre-employment examinations; attendance records and the reasons for any absences; job descriptions; reports of job training; reports of job performance; reports of duty limitations or job changes and the reasons for such limitations or changes; reports of workman's compensation claims or claims for other disability benefits; reports of vocational rehabilitation or job retraining; counseling statements; customer/client letters; reports of union involvement; and reports of termination and any associated severance pay, including records associated with the Veteran's medical disability retirement.  

Efforts to obtain records of the Veteran's employment with any federal agency must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

3.  When the actions in part 2 have been completed, schedule the Veteran for a neurologic examination to determine the nature and extent of his headaches.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must identify the type of headaches sustained by the Veteran.  The presence of MIGRAINE HEADACHES MUST BE RULED IN OR RULED OUT.  

If migraine headaches are diagnosed the examiner must identify and explain the elements supporting the diagnosis.  The examiner must also state the frequency and manifestations of the migraine headaches, e.g., very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; or characteristic prostrating attacks occurring on an average once a month over last several months; or characteristic prostrating attacks averaging one in 2 months over the last several months; or less frequent attacks.

If migraine headaches are diagnosed, the examiner must report their effect on the Veteran's ordinary activities, including his ability to work.  

The examiner must provide a complete explanation of the opinion, including the medical and factual basis or bases. 

4. When the actions in part 2 have been completed, schedule the Veteran for a PSYCHIATRIC EXAMINATION to determine the nature and etiology of any psychiatric disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a psychiatric disorder(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis. 

The VA examiner must render an opinion as to whether the Veteran's psychiatric disorder was caused by any incident during the Veteran's service, including, but not limited to, his July 1974 head injury.  

If it is determined that the psychiatric disorder was not caused by the Veteran's service, the VA examiner must render an opinion as to whether that disorder is proximately due to or has been aggravated by a disorder for which service-connection has already been established - STATED ALTERNATIVELY, DOES THE VETERAN HAVE A DEPRESSIVE OR ANXIETY DISORDER THAT IS CAUSED OR AGGRAVATED BY HIS SERVICE-CONNECTED HEAD INJURY RESIDUALS.  


The examiner must provide a complete explanation of the opinion, including the medical and factual basis or bases. 

5.  When the actions in parts 2, 3, and 4 have been completed, schedule the Veteran for a TBI examination to determine the nature and severity of the residuals of his TBI. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

Such residuals may include, but are not limited to memory, attention, concentration, executive functions.  Where there are complaints of loss of memory, attention, concentration, or executive functions, the examiner must state whether they are confirmed by objective evidence on testing.  If there is objective evidence on testing, the examiner must state the degree of functional impairment, e.g., mild, moderate, or severe.  

If impaired judgment is present, the examiner must state whether it is mildly impaired such that when faced with complex or unfamiliar decisions, the Veteran is occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  The Veteran is moderately impaired in making complex or unfamiliar decisions, when he is usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although he has little difficulty with simple decisions.   The Veteran's judgment is considered moderately severely impaired when faced with routine and familiar decisions, he is occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  The Veteran's judgment is considered severely impaired when faced with routine and familiar decisions, he is usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

If the Veteran complains of difficulty with social interaction, the examiner must state whether it is occasionally inappropriate, frequently inappropriate, or inappropriate most or all of the time. 

If the Veteran reports difficulty with orientation, the examiner must state whether the Veteran is always oriented to person, time, place, and situation; whether he is occasionally disoriented to one of those four aspects; whether he is occasionally disoriented to two of the four aspects; whether he is often disoriented to one aspect of orientation; whether he is often disoriented to two or more of the four aspects  of orientation; or whether he is consistently disoriented to two or more of the four aspects. 

The examiner must also report whether the Veteran's motor activity is normal or if not, whether it is normal most of the time, but mildly slowed at times due to apraxia; whether it is mildly decreased or with moderate slowing due to apraxia; whether it is moderately or severely decreased due to apraxia. 

In addition, the examiner must comment on the Veteran's visual spatial orientation:  whether it is normal; whether it is mildly impaired, such that he occasionally gets lost in unfamiliar surroundings or has difficulty reading maps or following directions but is able to use assistive devices such as GPS; whether the Veteran's visual spatial orientation is moderately impaired, such that he usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance; and has difficulty using assistive devices such as GPS; whether the Veteran's visual spatial orientation is moderately severely impaired, such that he gets lost even in familiar surroundings and is unable to use assistive devices such as GPS; whether the Veteran's visual spatial orientation causes him to be severely impaired, such that he is unable to touch or name his own body parts, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 

If there are only subjective symptoms present, the examiner must state whether or not they interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  There may be three or more subjective symptoms that mildly interfere, such as intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, or hypersensitivity to light.  There may be three or more subjective symptoms that moderately interfere, such as marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

If neurobehavioral effects are present, the examiner must state whether or not they interfere with workplace interaction or social interaction.  The examiner must identify the neurobehavioral effects present, such as irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, and the examiner must state whether or not they occasionally interfere, frequently interfere, or interfere to the extent that they preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

The VA examiner must also state whether or not the Veteran is able to communicate by and comprehend spoken and written language.  If he is not , the examiner must state whether his communication is occasionally impaired; more than occasionally but less than half of the time; impaired at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time; or complete inability to communicate. 

6.  If a total rating based on individual unemployability may not be granted, when the actions in parts 1, 2, 3, 4, and 5 have been completed, schedule the Veteran for any appropriate examinations, to determine whether or not he is prevented from securing or maintaining a substantially gainful occupation due to his multiple service connected disabilities.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The Veteran currently has a combined 20 percent disability rating for the following service-connected disorders:  headaches and dizziness, status post head injury, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; scars, status post maxilla facial trauma, evaluated as noncompensable; and a hearing loss disability, evaluated as noncompensable.  

The central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Neither non-service-connected disabilities nor advancing age may be considered in the determination. 

The examiner must provide a complete explanation of the opinion, including the medical and factual basis or bases. 



7.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a scheduled VA examination without good cause may include denial of the claim.  

In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

8.  Readjudicate the issue of entitlement to service connection for a psychiatric disorder.  The AOJ must consider service connection on a direct and secondary basis and whether or not it is part and parcel of the Veteran's service-connected residuals of a head injury.  

AFTER the AOJ adjudicates the issue of entitlement to service connection for a psychiatric disorder, it must adjudicate the issue of entitlement to an increased rating for the Veteran's service-connected residuals of a head injury.  In so doing, the AOJ must consider whether a separate rating is warranted for migraine headaches.  The AOJ must also consider the impact of  the regulatory changes for rating head injuries, which became effective October 23, 2008.  38 C.F.R. § 4.124a, Diagnostic Code 8045; 

FINALLY, the AOJ must adjudicate the issue of entitlement to a TDIU.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


